ON MOTION TOR REHEARING.
Jenkins/ P. J.
By a motion for a rehearing, the plaintiff in error insists that this court, in afSrming the judgment of the court below denying a new trial, overlooked the fact that the record failed to show affirmatively that the attorneys who acknowledged service upon the application for a second year’s support appeared in the court of ordinary as attorneys of record for the administrators. The proceeding was one by the administrators of the estate of an intestate to set aside a judgment previously rendered in the court of ordinary allowing a second year’s support to the widow. The burden was upon the administrators to show the invalidity of that judgment. The principal ground of their motion was that there had been no service of the application for a second year’s support. The record shows that service of the application was acknowledged by a firm of attorneys who purported to act as attorneys for the administrators, and who thus signed the acknowledgment of service. Upon their signing the acknowledgment of service, a presumption arose that they were authorized so to do. Truluck v. Peeples, 1 Ga. 3. The burden was upon the administrators to show that they had no such authority. This the administrators undertook to do by merely showing that the attorneys had no such, express authority. No such authority was necessary if they were attorneys of record, and the presumption is that when they signed they were authorized to act. While in point of fact there is no direct and positive proof in the record to the effect that the records in the court of ordinary disclosed the names of the attorneys entered thereon as attorneys of record for the administrators, the proof offered on behalf of the administrators in the instant case wholly fails to negative such fact. On the contrary, the testimony of both administrators strongly indicates that such was the fact. One of the administrators testified that the attorneys were “ employed generally to represent the administrators of the estate” until they were dismissed. The other ad*384ministrator testified that “shortly after we were appointed administrators” the firm was employed “to represent us” as attorneys, and that these attorneys were employed “to look after the estate generally shortly after” the death of the intestate. He further testified that the attorneys were employed generally as counsel for the administrators in the management of the estate. The record indicates (and that without dispute) that after the appointment of the administrators there was at least one other legal proceeding in the court of ordinary, since the instant application for a year’s support was the second application of the widow. The record does not show that the firm of attorneys “employed shortly after the appointment of the administrators,” and who acknowledged service upon the second application, actually appeared in the court of ordinary as attorneys of record for the administrators in the first application, but such appearance may be fairly inferred from the testimony of the administrators quoted above, and certainly the testimony on their behalf wholly fails to show that such was not the case. Since the burden was upon the administrators to show a lack of service of the application for a second year’s support, and since they failed to carry that burden only to the extent that there was no express authority, and failed to offer any proof going to show that the attorneys who purported to act for them in acknowledging service did not have such authority, as a matter of law there was no evidence which could have authorized a verdict in their favor on the motion to set aside.
Counsel further insist, in the motion for a rehearing, that the court overlooked the exceptions pendente lite taken to the action of the trial judge in disallowing an amendment to the motion to set aside. The questions made by the exceptions pendente lite were dealt with in the original opinion. One of the grounds of the disallowed amendment to the motion related to the time of the service of the application for a second year’s support. The remaining grounds of the disallowed amendment, not specifically dealt with in the original opinion, related, not to the validity of the judgment, but to its propriety. As stated.in the original opinion, the facts set forth might have constituted good ground of objection to the allowance of the year’s support, but constituted no ground upon which to attack the judgment. The grounds of the amendment that there was no proof before the ordinary of the allegation con*385tained in the application for a second year’s support, and that tbe appraisers appointed to set aside the second year’s support did not perform their duty, in that they made no investigation of the status of the estate, amounted to mere conclusions. Moreover, it must be presumed that a correct inventory and appraisement of the estate had been filed by the administrators, to which the appraisers had access, and of which the ordinary could take judicial notice. The other ground of the amendment to the motion, which' averred that the year’s support set aside was made to extend over a greater period than twelve months, in that the return set aside $3000, to be paid in monthly instalments of $250, out of commissions accruing on leases in favor of the estate, and provided that if any balance of the sum. set aside remained due at the end of twelve months, payments could continue until the sum set aside,-—$3000,—had been paid, is wholly without merit. The only purport and effect of the return and judgment was to set aside the sum of $3000 as a second year’s support to the widow, and the manner and time of the payment provided for could not affect the validity of the judgment. Rehearing denied.